19-11711-scc      Doc 133      Filed 10/20/20 Entered 10/20/20 17:22:14                Main Document
                                           Pg 1 of 10


                                      Hearing Date and Time: November 12, 2020 at 11:00 a.m.
                                            Objection Deadline: November 5, 2020 at 5:00 p.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Interim Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys appearing: Leslie S. Barr (lbarr@windelsmarx.com)
                      Karen Cullen (kcullen@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             : Chapter 7
THE D&M CAPITAL GROUP, LLC,                                  :
                                                             : Case No. 19-11711-scc
                                        Debtor.              :
                                                             :
------------------------------------------------------------ x

     NOTICE OF HEARING ON TRUSTEE’S MOTION FOR ENTRY OF ORDER
(A) AUTHORIZING TRUSTEE TO REJECT DEBTOR’S UNEXPIRED PREPETITION
NONRESIDENTIAL REAL PROPERTY SUBSUBLEASE AS OF SEPTEMBER 22, 2020;
    (B) FIXING DEADLINE FOR FILING REJECTION DAMAGES CLAIMS; AND
                     (C) GRANTING RELATED RELIEF

         PLEASE TAKE NOTICE that on November 12, 2020 at 11:00 a.m., prevailing

Eastern time, or as soon thereafter as counsel may be heard, a hearing (the “Hearing”) will be

held before The Honorable Shelley C. Chapman, United States Bankruptcy Judge, in her

Courtroom at the United States Bankruptcy Court for the Southern District of New York, One

Bowling Green, New York, New York 10004, to consider the motion (“Motion”) of Alan

Nisselson (the “Trustee”), trustee for the above-captioned chapter 7 Debtor, by his counsel,

Windels Marx Lane & Mittendorf, LLP (“Windels Marx”), for an order (a) authorizing the

rejection of an unexpired prepetition sublease of non-residential real property (the “Sublease”),

located at 592 Fifth Avenue, 5th Floor, New York, New York 10036 (the “Premises”), under

which the Debtor is subtenant and the parties listed in the Sublease and on Exhibit “B” attached



{11856889:2}
19-11711-scc      Doc 133      Filed 10/20/20 Entered 10/20/20 17:22:14         Main Document
                                           Pg 2 of 10


to the Motion are the sublandlord and landlord, effective as of September 22, 2020, as more fully

set forth in the Motion, (b) fixing a deadline by which proofs of claim for rejection damages

must be filed, and (c) granting such other and further relief as is just.

         PLEASE TAKE FURTHER NOTICE that the Hearing will be conducted

telephonically pursuant to General Order M-543 of the Bankruptcy Court, and Bankruptcy Judge

Chapman’s Chambers Rules, both of which may be found on the Bankruptcy Court’s website at

www.nysb.uscourts.gov.       Parties wishing to participate in the Hearing telephonically must

register with Court Solutions. Information on how to register with Court Solutions can be found

in General Order M-543.

         PLEASE TAKE FURTHER NOTICE that the Motion with exhibits is available for

viewing on the Internet through Court’s official website: www.nysb.uscourts.gov (the “Court’s

Website”), or upon request to the undersigned or the Clerk of the Court. A Pacer password is

required to access documents on the Court’s Website.

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the

Motion must be in writing, conform to the Bankruptcy Code, the Bankruptcy Rules and the

Court’s Local Rules, be electronically filed with the Bankruptcy Court in accordance with

General Order No. M-399, which, along with the User’s Manual for the Electronic Case Filing

System, can be found at the Court’s Website, and be served so as to be received by no later

than November 5, 2020 at 5:00 p.m., prevailing Eastern time (the “Objection Deadline”) by:

(i) the Bankruptcy Judge (a hard copy clearly marked “Chambers Copy” must be delivered to the

Court to the attention of Chambers of The Honorable Shelley C. Chapman), (ii) Windels Marx

Lane & Mittendorf, LLP, 156 West 56th Street, New York, New York 10019, Attn. Leslie S.

Barr, Esq., and (iii) the Office of the United States Trustee for the Southern District of New

York, 201 Varick Street, Suite 1006, New York, New York 10014, Attn: Greg Zipes, Esq.



{11856889:2}                                   2
19-11711-scc     Doc 133     Filed 10/20/20 Entered 10/20/20 17:22:14            Main Document
                                         Pg 3 of 10




         PLEASE TAKE FURTHER NOTICE that only those responses that are timely filed,

served, and received by the Objection Deadline will be considered at the Hearing. Failure to file

a timely objection may result in entry of a final order granting the Motion as requested by the

Trustee without further notice. Parties who timely file responses or objections are required to

attend the Hearing and failure to attend in person or by counsel may result in relief being granted

or denied upon default. The Hearing may be adjourned from time to time without any further

notice except for an announcement at the Hearing.

Dated: New York, New York             WINDELS MARX LANE & MITTENDORF, LLP
       October 20, 2020               Attorneys for Alan Nisselson, Chapter 7 Trustee


                                      By:    /s/ Leslie S. Barr
                                             Leslie S. Barr (lbarr@windelsmarx.com)
                                             156 West 56th Street
                                             New York, New York 10019
                                             Tel. (212) 237-1000 / Fax. (212) 262-1215




{11856889:2}                                 3
19-11711-scc        Doc 133        Filed 10/20/20 Entered 10/20/20 17:22:14             Main Document
                                               Pg 4 of 10



                                          Hearing Date and Time: November 12, 2020 at 11:00 a.m.
                                                Objection Deadline: November 5, 2020 at 5:00 p.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys appearing: Leslie S. Barr (lbarr@windelsmarx.com)
                      Karen Cullen (kcullen@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
In re                                                       :
                                                            :   Chapter 7
THE D&M CAPITAL GROUP, LLC,                                 :
                                                            :   Case No. 19-11711-scc
                                        Debtor.             :
                                                            :
----------------------------------------------------------- x

  TRUSTEE’S MOTION FOR ENTRY OF ORDER (A) AUTHORIZING TRUSTEE TO
    REJECT DEBTOR’S UNEXPIRED PREPETITION NONRESIDENTIAL REAL
             PROPERTY SUBSUBLEASE AS OF SEPTEMBER 22, 2020;
    (B) FIXING DEADLINE FOR FILING REJECTION DAMAGES CLAIMS; AND
                     (C) GRANTING RELATED RELIEF

TO THE HONORABLE SHELLEY C. CHAPMAN,
UNITED STATES BANKRUPTCY JUDGE:

         Alan Nisselson (the “Trustee”), trustee of the bankruptcy estate of The D&M Capital

Group, LLC (the “Debtor”), by his attorneys, Windels Marx Lane & Mittendorf, LLP,

respectfully files this motion (the “Motion”) for an order (a) authorizing the rejection of the

Debtor’s unexpired prepetition sublease of non-residential real property (the “Sublease”), a copy

of which is attached as Exhibit “A”, located at 592 Fifth Avenue, 5th Floor, New York, NY

10036 (the “Premises”), under which the Debtor is subtenant and the parties listed in the

Sublease and the attached Exhibit “B” are the sublandlord and landlord (respectively, the




{11856888:2}
19-11711-scc       Doc 133     Filed 10/20/20 Entered 10/20/20 17:22:14             Main Document
                                           Pg 5 of 10



“Sublandlord” and “Landlord”)1, effective as of the Rejection Date (defined below), (b) fixing a

deadline for Sublandlord and Landlord to file proofs of claim for rejection damages, and (c)

granting such other and further relief is just, and in support, the Trustee respectfully represents

the following:

                                  A.      Jurisdiction and Venue

         1.      This Court has jurisdiction over this Motion and any hearings or orders entered

pursuant thereto under sections 157(a) and 1334 of title 28 of the United States Code (“Title 28”)

and the Amended Standing Order of Reference of the United States District Court for the

Southern District of New York dated January 31, 2012 (Preska, C.J.). Venue of this proceeding

and the Motion in this District is proper under sections 1408 and 1409 of Title 28. The statutory

bases for the relief requested herein are sections 105, 365(a), 501, 502(b)(6), 503(a), and 554(a)

of title 11, United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rules

3002(c)(4), 6006, and 9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

Rules”), and Local Bankruptcy Rules 6006-1(a) and 9006-1(b). This is a “core proceeding”

under sections 157(b)(2)(A) and (O) of Title 28.

                                        B.        Background

         2.      On May 28, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

         3.      By order dated August 11, 2020 (the “Conversion Date”), this Court converted

the Debtor’s case to a case under chapter 7 of the Bankruptcy Code. Doc. No. 96.



1
  Exhibit “B” provides a summary description of the essential terms of the Sublease. Although the
Sublease reflects a monthly rent of $9,653.00, the Debtor is being charged current monthly rent for the
Premises in the amount of $11,672.54. See February 2020 Invoice for Rent, attached as Exhibit “C”.
The Trustee reserves all rights and defenses regarding any claims arising out of the rejection of the
Sublease.


{11856888:2}                                  2
19-11711-scc      Doc 133     Filed 10/20/20 Entered 10/20/20 17:22:14           Main Document
                                          Pg 6 of 10



         4.     By Order dated August 11, 2020, the United States Trustee appointed the Trustee

as interim trustee of the Debtor’s Estate pursuant to Bankruptcy Code 701(a). The Trustee has

since become permanent Trustee.

         5.     The Debtor was formed in 2006 and specialized in buying and selling high-end

jewelry and precious gems. Debtor also entered participation arrangements with other entities

for the purchase and sale of certain jewelry and gems. The Debtor ceased business operations on

or before the Conversion Date.

                        C.      Requested Relief and Reasons Therefore

         6.     The Subleased Premises comprise one office located in New York City from

which the Debtor operated its business. Based upon the Trustee’s review of the terms of the

Sublease, and the lack of a continuing business justification to retain the Debtor’s business

Premises after the cessation of operations, the Sublease has no value to the Estate. In the

exercise of the Trustee’s business judgment, the Sublease should be rejected.

         7.     Accordingly, by this Motion, the Trustee seeks authority to reject the Sublease

effective as of September 22, 2020, the date the Trustee vacated and surrendered the Premises to

the Debtor’s Sublandlord and Landlord (the “Rejection Date”). On the Rejection Date, the

Debtor and the Trustee delivered the keys and surrendered possession of the Premises to the

Sublandlord and Landlord. The Trustee sent a letter of surrender dated September 23, 2020 to

the Sublandlord and Landlord, a copy of which is attached as Exhibit “D”.

         8.     Bankruptcy Code § 365(a) authorizes the Trustee to reject the Sublease.         It

provides in pertinent part:

         (a)…the trustee, subject to the court’s approval, may assume or reject any executory
         contract or unexpired lease of the debtor.

11 U.S.C. § 365(a).



{11856888:2}                                 3
19-11711-scc     Doc 133      Filed 10/20/20 Entered 10/20/20 17:22:14            Main Document
                                          Pg 7 of 10




         9.    Courts have uniformly deferred to the business judgment of the trustee to

determine whether the rejection of an unexpired lease or executory contract is appropriate under

Bankruptcy Code § 365(a). See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); Group

of Institutional Investors v. Chicago M. St. P. Company, 318 U.S. 523, reh’g. denied, 318 U.S.

803 (1943); Orion Pictures Corp. v. Showtime Networks, Inc., 4 F.3d 1095, 1099 (2d Cir. 1993);

In re Taylor, 913 F.2d 102 (3rd Cir. 1990); Sharon Steel Corp. v. National Field Gas Distrs.

Corp., 872 F.2d 36 (3rd Cir. 1989); Lubrizol Enters. v. Richmond Metal Finishers, Inc., 756 F.2d

1043, 4046-47 (4th Cir. 1985); Control Data Corp. v. Zelman, 602 F.2d 38, 42-43 (2d Cir. 1979)

(business judgment rule applied under § 413(1) of the Bankruptcy Act). To the extent that sound

business reasons justify the rejection of a particular unexpired lease or executory contract,

rejection should be approved.

         10.   As the Debtor and the Trustee have already vacated and surrendered the Premises,

there is no business justification for keeping the Sublease in place unless doing so can provide an

economic benefit to the Estate and its creditors. The Trustee does not believe the Sublease

provides any such economic benefit.

         11.   As stated above and reflected in the Sublease and on Exhibit “B”, the Sublease

has no economic value because it will expire shortly, on December 30, 2020.

         12.   Second, maintaining the Sublease serves no business purpose.           Because the

Debtor ceased operating, and the Trustee surrendered the Premises, the Trustee does not require

the use of the Subleased Premises.

         13.   After careful analysis, and in the exercise of his business judgment, the Trustee

has determined and respectfully submits that rejection of the Sublease is in the best interests of

the Debtor, creditors, and the Estate, and the Trustee should be authorized to reject the Sublease.



{11856888:2}                                 4
19-11711-scc      Doc 133      Filed 10/20/20 Entered 10/20/20 17:22:14            Main Document
                                           Pg 8 of 10



         14.    The Trustee further requests that the Sublease be deemed to have been rejected as

of the Rejection Date, i.e., the date on which the Trustee and the Debtor vacated the Premises, as

shown above and reflected on Exhibit “D”. Service of this Motion and the letter attached as

Exhibit “D” has provided notice of the Rejection Date to the Sublandlord and Landlord. In

addition, upon entry of an Order authorizing the rejection of the Sublease as of the Rejection

Date, the Trustee will provide notice of the Rejection Date to the Sublandlord and Landlord.

         D.    Request to Fix Deadline to File Proofs of Claim for Rejection Damages

         15.    The Trustee requests that pursuant to Bankruptcy Rule 3002(c)(4), the Court set a

final date for the filing of proofs of claim for damages, if any, arising from the rejection of the

Sublease (“Sublease Rejection Claims Bar Date”). The Trustee requests that the Sublease

Rejection Claims Bar Date be fixed as 60 days after the date the Court enters an order

authorizing the rejection of the Sublease. After entry of an order granting this Motion, the

Trustee will notify the Sublandlord and the Landlord of the Sublease Rejection Claims Bar Date

and the Rejection Date of the Sublease. The Trustee respectfully requests that for any claim or

request of the Sublandlord or Landlord for payment of administrative expenses not filed within

such time period, the Sublandlord and Landlord be forever barred from asserting any claim or

request against the Debtor or its Estate resulting from the rejection. The Trustee reserves any

and all rights to object to any claim filed.

                             E.      Notice and No Prior Application

         16.    Notice of this Motion has been given to the following parties, or, in lieu thereof,

to their counsel, if known: (a) the Debtor, (b) the Sublandlord, the Landlord, and their respective

attorneys, (c) the Office of the United States Trustee, and (d) all entities having filed a notice of

appearance and demand for notice. The Trustee submits that the foregoing constitutes good and




{11856888:2}                                   5
19-11711-scc      Doc 133     Filed 10/20/20 Entered 10/20/20 17:22:14              Main Document
                                          Pg 9 of 10



sufficient notice and that no other or further notice need be given.

         17.   The Trustee has not previously made any request for the relief sought herein to

this or to any other Court.

         WHEREFORE, the Trustee respectfully requests that the Court enter an order

substantially in the form attached as Exhibit “E” granting the relief requested in this Motion,

and grant such other and further relief as is just and proper.

Dated: New York, New York              Respectfully submitted,
       October 20, 2020
                                       WINDELS MARX LANE & MITTENDORF, LLP
                                       Attorneys for Alan Nisselson, Interim Chapter 7 Trustee


                                       By:     /s/ Leslie S. Barr
                                               Leslie S. Barr (lbarr@windelsmarx.com)
                                               Karen Cullen (kcullen@windelsmarx.com)
                                               156 West 56th Street
                                               New York, New York 10019
                                               Tel. (212) 237-1000 / Fax. (212) 262-1215




{11856888:2}                                  6
19-11711-scc     Doc 133   Filed 10/20/20 Entered 10/20/20 17:22:14       Main Document
                                       Pg 10 of 10



                                    List of Exhibits


               Exhibit A                Sublease

               Exhibit B                Chart summarizing essential terms of Sublease

               Exhibit C                February 2020 Invoice for Rent

               Exhibit D                Surrender letter

               Exhibit E                Proposed Order




{11856888:2}                           7
